UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6057



HAYDEN CALVERT,

                                           Petitioner - Appellant,

          versus


LEWIS SMITH, Superintendent,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:06-cv-00143-MU)


Submitted: June 15, 2007                    Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hayden Calvert, Appellant Pro Se. Roy Cooper, Attorney General,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hayden Calvert seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) motion.             The order is

not   appealable    unless   a   circuit    justice   or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Calvert has not

made the requisite showing.       Accordingly, we deny Calvert’s motion

for a certificate of appealability and dismiss the appeal.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -